Citation Nr: 0939676	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left (minor) arm disability claimed 
as a result of VA surgical treatment rendered in February 
1978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to March 
1955 and from November 1956 to June 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In September 1999, the Board 
Remanded the appeal.  In January 2001, the Board denied the 
appeal.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated the Board's 1999 decision.  In May 
2002, the Board Remanded the appeal.  In April 2003, the 
Board denied the claim.  The Veteran again appealed the 
Board's decision to the Court, and in a July 2005 decision, 
the Court vacated the Board's 2003 decision.  In January 2006 
and in December 2006, the Board Remanded the appeal.  In 
November 2007, the Board Remanded that portion of the appeal 
which now returns for adjudication.

The Board notes that its November 2007 Decision and Remand 
granted compensation under 38 U.S.C.A. § 1151 for neurologic 
residuals of the February 1978 VA treatment of the Veteran's 
left arm fracture.  The Veteran's representative indicated, 
in the September 2009 Informal Hearing Presentation, that the 
Decision portion of the November 2007 Board decision has not 
yet been implemented.  The Board is unable to find any rating 
decision in the claims file which reflects implementation of 
that partial grant of the Veteran's appeal for compensation 
under 38 U.S.C.A. § 1151.  This matter is REFERRED to the RO 
for any necessary action.  

The Veteran testified at a Travel Board hearing conducted in 
February 1999.  The judge who presided over the hearing is no 
longer employed at the Board.  The Veteran was offered 
another hearing.  By a statement submitted in February 2006, 
the Veteran requested a videoconference hearing.  However, in 
September 2006, the Veteran withdrew his request for the 
videoconference hearing, or any other hearing.  

In 2005, the Veteran moved to have his claim advanced on the 
docket, and that motion was granted.  Accordingly, the claim 
remains advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c)(9).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left forearm orthopedic residuals status post 
left arm fracture treated by VA in February 1978 are due to 
the natural progress of the Veteran's left arm injuries.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for 
orthopedic impairment of the left forearm following February 
1978 VA surgical treatment of a fracture, left forearm, are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for the orthopedic residuals of a 
left forearm fracture treated by VA in 1978.  Before 
assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Board notes that the Veteran did not receive notice under 
the VCAA following the submission of a 1995 claim for 
benefits under 38 U.S.C.A. § 1151, as the VCAA had not yet 
been enacted.  After the Board's November 2007 Remand, the 
Appeals Management Center issued a January 2008 letter which 
advised the Veteran of the criteria for establishing 
entitlement to compensation under 38 U.S.C.A. § 1151, 
explained the types of evidence which might assist the 
Veteran to establish his claim, and explained how an 
effective date and disability rating wound be assigned, if 
compensation were granted.  This notice met all requirements 
under the VCAA.  

Although the Veteran did not receive notice which complied 
with the VCAA until many years after he submitted his claim, 
the Veteran has received numerous communications from the 
Veteran during the lengthy pendency of this appeal.  The 
statement of the case, supplemental statements of the case, 
Board Remands, Board decisions, and the numerous documents 
filed before the Court, included information which explained 
how the Veteran could establish his claim.  In particular, 
the Board notes that the Veteran was represented by an 
attorney beginning in 2001, when the Veteran submitted his 
first appeal to the Court, through at least April 2003, when 
the Board issued its sixth decision or remand in the case.  
Then, the Veteran was represented by another attorney during 
the Veteran's second appeal to the Court.  Finally, the 
Veteran was represented by an attorney acting for the 
Veteran's service organization representative during the 
Veteran's third appeal to the Court.  

The attorneys who have represented the Veteran during the 
course of this appeal have made several submissions on the 
Veteran's behalf.  See Dalton v. Nicholson, 21 Vet. App. 23, 
34 (2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this 
case, the record demonstrates that the Veteran has had a full 
and fair opportunity to participate in the adjudication of 
the claims addressed in this decision.  To the extent that 
there was any defect in the timing or content of any notice 
to the Veteran, the Veteran has not raised any claim that he 
was prejudiced by any such defect.  There is no presumption 
that any timing or content notice resulted in prejudice to 
the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2009).  

Given the many items of correspondence issued to the Veteran, 
and the numerous submissions made by attorneys representing 
the Veteran during the more than 10 years of the pendency of 
this appeal, the Board finds, as a matter of fact, that no 
defect in the timing or content of notice resulted in 
prejudice to the Veteran.  The appeal may be adjudicated 
without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  In 
this case, medical opinion specific to the portion of the 
claim remaining on appeal was obtained in July 2009.  

Numerous records have been associated with the claims file.  
VA attempted to obtain Social Security Administration 
records.  That attempt disclosed that SSA had destroyed those 
records, since the Veteran was no longer in receipt of SSA 
disability benefits, but was instead receiving SSA benefits 
based on his retirement and age.  The Veteran has submitted 
copies of records which he has stated are SSA records.  

No additional, relevant records have been identified in any 
of the Orders issued by the Court is this case.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Applicable law

Under 38 U.S.C.A. § 1151, as in effect when the Veteran 
submitted the January 1995 claim underlying this appeal, if a 
Veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the Veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991).

The regulations applicable to this January 1995 claim provide 
that, in determining whether additional disability exists, 
the Veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
Veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  Compensation under 38 U.S.C.A. § 
1151, however, is not payable when an additional disability 
results from the natural progression of an underlying 
disability.  38 C.F.R. § 3.358(b)(2) (1995).  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1995).  Those provisions were invalidated.  
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 556 n.3 (1994) 
(Gardner).  Revisions to 38 U.S.C.A. § 1151 which were 
enacted after the Veteran submitted this claim which are less 
favorable to this claim than the decision in Gardner are not 
applicable.  Therefore, the Veteran need not show that 
additional disability resulted from fault or negligence in 
treatment, but he must still establish that the claimed 
additional disability is present and did, in fact, result 
from VA treatment.  38 C.F.R. § 3.358(c)(1), (c)(2) (1998).

Facts and analysis

The evidence establishes that the Veteran sought medical 
evaluation in late August 1977 for pain in the left forearm.  
At that time, he reported that he fell off a bike.  
Radiologic examination disclosed that the Veteran had 
sustained a comminuted fracture of the shaft of the left 
radius.  He was placed in a cast.  Additional radiologic 
examination in August 1977 disclosed "excellent" alignment 
and position.  The report of a September 1977 radiologic 
examination described "continued good and unchanged position 
in alignment of the fracture for healing."  The Veteran did 
not seek follow-up evaluation or treatment after the cast was 
removed.

There is no record of any evaluation or description of the 
Veteran's left forearm during the period from early September 
1977, about one week after the cast was put on the left 
forearm, until February 1978, when the Veteran was found to 
have re-fractured the left radius at the area of the prior 
fracture.  The summary of February 1978 VA hospitalization 
states that the Veteran was seen by "Dr. Thulen of Littleton, 
Colorado" at the time of the initial fracture and was offered 
open reduction and internal fixation but declined because of 
financial considerations.  The discharge summary further 
indicates that the cast remained on the Veteran's left 
forearm for 10 weeks, and that the fracture appeared to have 
united when the cast was removed.

The February 1978 discharge summary further states that the 
Veteran reported lack of full pronation and supination 
following the initial, 1977 fracture, when the cast was 
removed from the left forearm in October 1977.  The Veteran's 
secondary fracture of the left forearm was treated with open 
reduction and internal fixation of the left radial mid-shaft 
fracture with the use of a 6-hole compression plate and a 
bone graft from the left hip.  The bone graft was placed on 
the lateral side of the fracture, so as to prevent synostosis 
of the radius and ulna.  Postoperative radiologic examination 
disclosed some angulation deformity in the alignment of the 
radius.  The Veteran was advised that he might not attain 
full supination and pronation.

The Veteran reports that he had no additional medical care or 
physical therapy following his discharge from the February 
1978 hospitalization.  A 1981 emergency department record 
reflects that the Veteran sought treatment after twisting his 
left arm and shoulder.  He complained of left arm pain and 
decreased range of pronation.  The Veteran's actual ranges of 
motion were not described, other than the statement that 
there was full range of motion of the elbow.  

The Veteran was afforded VA examinations in April 1985 and in 
May 1991.  The Veteran reported left arm pain 90 percent of 
the time, and limited supination and pronation.  Radiologic 
examination disclosed that the left forearm was in near-
anatomic alignment.  

In January 1992 and April 1992, J.W.C., MD, offered the 
Veteran removal of the hardware used in the 1978 surgical 
fixation as a method of diminishing the Veteran's left 
forearm impairments.  Dr. C. indicated that the removal of 
the hardware might result in decreased pain because it 
appeared clinically that most of the Veteran's pain was in 
the area over the hardware.  

In an October 1992 examination for Social Security 
Administration disability benefits purposes, the provider, 
L.E.J., MD, stated the Veteran reported aching at the left 
epicondyle and flexion contractures of the hands following 
repetitive use.  Dr. J. concluded that removal of the 
hardware used in the internal fixation would reduce the 
Veteran's left forearm impairment, as the hardware was too 
large and was causing or aggravating muscle swelling.  

The VA examiner who conducted May 2000 VA examination opined 
that the February 1978 VA surgical treatment contributed to 
the current right arm impairment.  The examiner concluded 
that the VA treatment did result in additional disability.  
However, the examiner, in reaching this conclusion, 
apparently relied on the Veteran's account of his history.  
As the examiner had not discussed the clinical evidence of 
record, he was asked to comment on that clinical evidence.  
After reviewing the claims file, the same examiner who had 
conducted the May 200 VA examination opined, in a July 2000 
addendum, that the radiologic reports disclosed that the VA 
surgical treatment had actually improved the anatomic 
placement of the bones of the left forearm.  

On May 2000 VA orthopedic examination, loss of supination, 
and some limitation of pronation, was noted.  In June 2002, 
the examiner stated that the 1978 open reduction and internal 
fixation seemed to have resulted in chronic pain, weakness, 
and numbness in the left forearm.  The examiner noted that 
the Veteran's left forearm impairment was the result of the 
two fractures and the surgery.  The examiner further stated 
that the current residuals would have occurred regardless of 
whether internal fixation was afforded after the Veteran's 
first forearm fracture (non-VA treatment) or after the 
second, and stated that the risk of lack of complete range of 
motion of the left forearm was foreseeable, as complete 
motion cannot be restored following the type of fracture the 
Veteran had.  After review of this opinion in full, the Board 
concludes that the examiner's opinion is best interpreted as 
an opinion that the Veteran did not incur additional left 
forearm disability as a result of VA treatment, since the 
examiner stated that the Veteran's left forearm fractures 
would have resulted in the current level of impairment, 
regardless of the timing or type of treatment.

Orthopedic examination conducted in August 2006 disclosed 
pain, marked limitation of supination, and some limitation of 
pronation, among other symptoms.  The examiner who conducted 
this examination concluded that the VA treatment met the 
standard of care, and concluded that the Veteran did not 
incur additional disability as the result of the VA 
treatment.  However, then examiner did not offer a rationale 
for that conclusion.  

The examiner who conducted VA examination in July 2009 was 
specifically asked to determine whether the Veteran had any 
current left forearm impairment which was the result of the 
1978 VA surgical treatment.  The examiner noted present 
impairment of the left forearm included muscle swelling or 
tendinitis, atrophy of left forearm muscles, reduction of 
supination to 30 degrees, and reduction of pronation to 75 
degrees with pain.  There was also some limitation of motion 
of the left wrist.  The examiner opined that the Veteran 
would have developed limited range of motion of the forearm 
and limited range of motion of the wrist as a result of the 
two fractures of the left forearm regardless of type of 
treatment afforded.  In particular, the examiner opined, the 
February 1978 VA internal fixation did not result in any 
worsening or impairment that would not have occurred simply 
as a result of the fractures.  The examiner also stated that 
removal of the hardware from the operative site would not 
result in any improvement in the Veteran's left forearm 
function or pain, and the examiner opined that the February 
1978 VA treatment was appropriate.  

As discussed above, 38 U.S.C.A. § 1151, as in effect when the 
Veteran submitted this claim in 1995, provided that, where a 
Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability to the Veteran by reason 
of VA hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  The 
applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1995).  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of medical treatment upon which the 
claim is based to the Veteran's condition after such 
treatment program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.358(b)(1) 
(1995).  

The 1992 private medical opinion of Dr. J. indicated that the 
Veteran had increased left forearm pain because the hardware 
inserted in the 1978 internal fixation was too large.  
However, no other provider has rendered an opinion that the 
plate was too large or resulted in additional disability.  
Dr. J. noted that the Veteran declined to have the hardware 
removed because of the possible complications of the removal.  
The VA examiner who rendered an opinion in 2009 concluded 
that removal of the hardware used for internal fixation would 
not benefit the Veteran.  This opinion conflicts with Dr. 
J.'s opinion.  The Board finds the 2009 opinion more 
persuasive, since the examiner who rendered the 2009 opinion 
discussed all the evidence of record.  The Board notes that 
there is no evidence of record that any provider has again 
recommended since 1992 that the hardware be removed.  The 
Board finds that the lack of further recommendation that the 
hardware be removed supports the 2009 opinion and in 
inconsistent with the 1992 opinion.  

Dr. C., who offered to remove the hardware in 1992, noted 
that, clinically, the Veteran's pain seemed to be worst over 
the area of the hardware.  However, the examiners who have 
provided opinions since 1992 have not indicated the Veteran 
had increased pain at the area over the plate.  The Board 
finds that the more recent opinions are more persuasive than 
the opinion rendered in 1992.  The opinions rendered in 2000, 
2002, 2006, and 2009 indicate that the Veteran would have the 
same level of pain regardless of the timing or type of 
treatment, or had a better result anatomically after the VA 
treatment of the second fracture than after the non-VA 
treatment of the first fracture.  These opinions preponderate 
against the two 1992 opinions.  

The Board is unable to find any basis for a grant of 
compensation for the orthopedic residuals of the February 
1978 VA treatment of the Veteran's left forearm fractures.  
Although the Veteran need not establish that there was 
negligence or a breach of the standard of care in order to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151, such evidence would be favorable to the Veteran's 
claim.  However, the preponderance of the evidence is against 
a finding of negligence, since the opinions of record 
indicate that the care was appropriate.  To the extent that 
the 1992 opinion of Dr. J indicates that the hardware used 
was "too large,"  the preponderance of the medical evidence 
is against such a finding.

The Board has considered whether the current right forearm 
orthopedic residuals were foreseeable.  The 2000, 2002, 2006, 
and 2009 opinions which state that the current impairments 
would have occurred with or without treatment, or are as a 
result of the natural progress of the left forearm injuries, 
or improved the results obtained after the Veteran's non-VA 
treatment of the first forearm fracture, also establish that 
the current impairments were foreseeable.  

The preponderance of the evidence is also against a finding 
that the Veteran incurred additional disability left forearm 
impairment as a result of VA treatment, since the majority of 
the opinions of record state that the current impairments 
represent the natural progression of the Veteran's left 
forearm injuries or that the impairments would be present 
regardless of the timing or type of treatment of those 
injuries.  

As the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim for compensation under 38 U.S.C.A. 
§ 1151 for orthopedic impairment of the left forearm, status 
post 1978 VA surgical treatment of a second fracture of the 
left forearm, is denied.  


ORDER

The appeal for benefits under 38 U.S.C.A. § 1151 for 
orthopedic impairment of the left forearm, status post 1978 
VA surgical treatment of a fracture of the left forearm, is 
denied.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


